ALLOWANCE
The Examiner acknowledges the terminal disclaimer filed 3/22/21. Claims 1-20 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The closest prior art references of record are those relied upon by the Examiner in the final rejection dated 10/7/19: Zhang, Chandola, Khilar, Aldosari, and Mahapatro. However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
generate a healthy data distribution of at least two sensors among the plurality of sensors corresponding to the plurality of healthy sensor data, and 
generate a function of a parameter probability distribution of sensor parameters of the plurality of sensors under a condition of sensor data based on the healthy data distribution, each parameter indicating whether the corresponding sensor is healthy or anomalous.
Independent claims 12 and 17 each recite limitations that are similar to those noted above, and are allowable for the same reason.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124